

 
EXHIBIT 10.38
 
Description of the
Fiscal Year 2010 Executive Management Bonus Plan
of Notify Technology Corporation (the “Company”)
 
Participants:  The participants in the Fiscal Year 2010 Executive Management
Bonus Plan (the “Bonus Plan”) are Paul F. DePond, President and Chief Executive
Officer of the Company, Gerald W. Rice, Chief Financial Officer of the Company,
and Rhonda Chicone, Vice President of Product Development of the Company
(collectively, the “Participants”).
 
History:  The Compensation Committee (the “Compensation Committee”) of the
Company’s Board of Directors approved the adoption of the Bonus Plan on October
23, 2009.  The Compensation Committee had previously approved the adoption of
similar executive management bonus plans for fiscal years 2009 and 2008.
 
Bonus Pool:  Nine percent of net revenues attributable to sales of the Company’s
products that are negotiated and sold by the Participants, where no other sales
commissions are paid, will go into a pool (the “Pool”) to be allocated and
distributed as set forth below.
 
Allocation of Pool:  The Participants will be allocated the following
percentages of the Pool:


Name
Title
% of Pool
Paul F. DePond
President and Chief Executive Officer
50%
Gerald W. Rice
Chief Financial Officer
25%
Rhonda Chicone
Vice President of Product Development
25%



 
Distribution of Pool:  The Pool will be distributed to the Participants each
quarter.
 
Amendment and Termination: The Compensation Committee may terminate the Bonus
Plan, in whole or in part, suspend the Bonus Plan, in whole or in part from time
to time, and amend the Bonus Plan, from time to time, without the consent of any
affected Participant.

